Exhibit 32.01 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Michael Neufeld, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Pegasi Energy Resources Corporation on Form 10-K for the fiscal year ended December 31, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Annual Report on Form 10-K fairly presents in all material respects the financial condition and results of operations of Pegasi Energy Resources Corporation. By: /s/MICHAEL NEUFELD Date: March 24, 2014 Name: Michael Neufeld Title: ChiefExecutiveOfficer I, Jonathan Waldron, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Pegasi Energy Resources Corporation on Form 10-K for the fiscal year ended December 31, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Annual Report on Form 10-K fairly presents in all material respects the financial condition and results of operations of Pegasi Energy Resources Corporation. By: /s/JONATHAN WALDRON Date: March 24, 2014 Name: Jonathan Waldron Title: Chief Financial Officer
